          Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                        9/16/21
  Linda F. Phelps, as Administratrix of the Estate of John J.
  Grimes,

                          Plaintiff,                                            17-cv-8361 (AJN)

                   –v–                                                         MEMORANDUM
                                                                              OPINION & ORDER
  CBS Corporation f/k/a Viacom, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

          Decedent John Grimes and his domestic partner, Plaintiff Linda Phelps, filed two

lawsuits in New York state court against two different groups of defendants, alleging that Mr.

Grimes developed mesothelioma as a result of exposure to Defendants’ asbestos-containing

products while working as a coppersmith apprentice at the Brooklyn Navy Yard. Presently

before the Court are Defendant Foster Wheeler LLC’s four Daubert motions to exclude or limit

expert testimony and Foster Wheeler’s motion for summary judgment. For the following reasons,

the Court GRANTS Foster Wheeler’s motion for summary judgment. Because the Court need

not resolve the Daubert motions to reach this conclusion, those motions are administratively

denied.

I. BACKGROUND

          A. Factual Background

          John Grimes, now deceased, worked at the Brooklyn Navy Yard from October 1961 to

January 1963 as an apprentice coppersmith. Dkt. No. 191-1 ¶¶ 1, 3. During that time, Grimes

worked on a land-based shop and on warships. Id. ¶ 4. In his deposition, Grimes testified that he


                                                 1
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 2 of 15




believed he was exposed to asbestos while working in the shop and on warships. Id. ¶ 5. Some

of these vessels were in dry-docks. Dkt. No. 184 ¶ 15.

       Grimes could only recall the name of one vessel—the USS Constellation. Id. ¶ 16. The

parties dispute the extent to which the evidence supports that Grimes worked on ships other than

the Constellation; in particular, whether he worked on the USS Roan. See Dkt. No. 191-1 ¶ 28.

As to the Constellation, Grimes testified that he believed that it was “still being, more or less,

built,” Dkt. No. 184 ¶ 17, but his naval expert determined that “by the time [Grimes] arrived, the

ship was essentially complete.” Dkt. No. 170-8, Woodruff Depo., at 83:12–13. The vessel was

commissioned on October 27, 1961. Dkt. No. 191-1 ¶ 50.

       Foster Wheeler has acknowledged that it manufactured the boilers aboard the

Constellation. Dkt. No. 184 ¶¶ 26, 33. Grimes testified that he “observed other tradesmen

working on pumps, valves, and work on and in boilers” aboard the Constellation. Dkt. No. 191-

1 ¶ 19. He testified that “valves were being installed” and “some material was being placed on

and around the boiler.” Dkt. No. 184 ¶ 30; see also Dkt. No. 170-11, Grimes Depo., at 165:15-

22. But he could not recall the material’s purpose or composition, what type of worker was

placing the material, or the specifications of the boilers. Dkt. No. 84 ¶ 32. The parties disagree

as to whether the material that Grimes observed was an asbestos-containing product, whether

Foster Wheeler required asbestos-containing products for its boilers, whether the boilers on the

Constellation were installed with asbestos-containing pads, and whether Foster Wheeler boilers

required external insulation. Dkt. No. 191-1 ¶¶ 13, 16

       B. Procedural Background

       Grimes and his domestic partner, Linda Phelps, commenced this action against Foster

Wheeler and other Defendants in the Supreme Court of New York, County of New York, on



                                                  2
         Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 3 of 15




October 3, 2017. Dkt. No. 184, ¶ 1; see also Dkt. No. 1-1. This is one of two parallel actions

that Grimes filed in New York state court, both which relate to his alleged exposure to asbestos

and his subsequent development of mesothelioma. See id. In this action, Plaintiff alleges that

decedent was “exposed to Defendants’ Asbestos Containing Products through being in close

proximity to other workers working with and/or manipulating the Defendants’ Asbestos

Containing Products, including Foster Wheeler boilers, Crane valves, pumps and gaskets,

General Electric Turbines, and Westinghouse turbines, in the boiler rooms and engineering

spaces on various ships, including the U.S.S. Constellation and in various locations throughout

the Brooklyn Navy Yard.” Dkt. No. 56 ¶ 4. Plaintiff asserts five causes of action: negligence,

breach of warranty, strict liability, negligent failure to warn, and wrongful death. See generally

Dkt. No. 56.

        On October 30, 2017, Defendant Foster Wheeler LLC removed Plaintiff’s state court

action, asserting two bases for this court’s jurisdiction. First, it asserted jurisdiction under

“federal enclave jurisdiction.” Dkt. No. 1 ¶¶ 10–12; see also United States v. Johnson, 994 F.2d

980, 984 (2d Cir. 1993) (finding Brooklyn Navy Yard to be a federal enclave). And second,

Foster Wheeler asserted that in supplying the boilers, it was “acting under an officer or agency of

the United States within the meaning of 28 U.S.C. § 1442(a)(1).” See Dkt. No. 1 ¶ 8.

        Grimes died in December 2017, see Dkt. No. 48-1, leaving Plaintiff Linda Phelps, as

administratrix of Grimes’s estate and the sole plaintiff in this action. On October 12, 2018,

Foster Wheeler moved to stay the action pending the Supreme Court’s decision in Air & Liquid

Systems Corp., et al. v. DeVries, 139 S. Ct. 986 (2019), which Plaintiff opposed. Dkt. Nos. 41,

44. This Court denied the motion on January 7, 2019, in “light of the disagreement as to whether

maritime law governs Plaintiffs’ tort claims.” Dkt. No. 46.



                                                   3
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 4 of 15




       On March 19, 2019, Plaintiff amended the Complaint. Dkt. No. 56. Co-defendant Crane

Co. answered on April 2, 2019, Dkt. No. 59, bringing cross-claims against the other defendants,

including Foster Wheeler. Dkt. No. 30. Expert discovery closed on December 6, 2019. See Dkt.

No. 78. The Court subsequently granted Foster Wheeler’s request to substitute an expert witness

as the original witness planned to retire shortly. Dkt. No. 83. On March 18, 2020, Plaintiff

notified the Court that her Naval Engineering Expert, Captain William Lowell, died, Dkt. No.

112, and on March 31, 2020, she substituted Captain Bruce Woodruff as her new naval expert,

see Dkt. Nos. 116, 118. The Court then twice extended the deadline for expert discovery to

allow Foster Wheeler the opportunity to depose Captain Woodruff and supplement its

disclosures. Dkt. Nos. 118, 147.

       On January 21, 2020, Defendant Crane Co. moved for summary judgment, Dkt. No. 95,

and at the same time filed three Daubert motions to exclude the testimony of Plaintiff’s expert

witnesses Gary Crakes, Dkt. No. 99, Dr. David Zhang, Dkt. No. 102, and Steven Paskal, Dkt.

No. 105. The Court granted Crane Co.’s Daubert motions in part and denied in part, and denied

Crane Co.’s motion for summary judgment, on November 30, 2020. Phelps v. CBS Corp., No.

17-cv-8361 (AJN), 2020 WL 7028954 (S.D.N.Y. 2020).

       Foster Wheeler has now moved for summary judgment. Dkt. No. 167. It has also filed

four Daubert motions to exclude the testimony of Plaintiff’s expert witnesses Gary Crakes, Dkt.

No. 149, Dr. David Zhang, Dkt. No. 164, Steven Paskal, Dkt. No. 152, and Captain Robert

Woodruff, Dkt. No. 155. The motions are fully briefed. See Dkt. Nos. 150, 153, 156, 165, 169,

174, 177, 179, 181, 185, 187, 188, 189, 190, 191.




                                                4
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 5 of 15




II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is warranted where the

admissible evidence and the pleadings “show that there is no genuine issue as to any material

fact and that the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); Jeffreys v. City of N.Y., 426 F.3d 549, 553 (2d Cir. 2005). The moving

party bears the initial burden of “demonstrat[ing] the absence of a genuine issue of material

fact.” Id. at 323. A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and it is “genuinely in dispute” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Roe v. City of Waterbury, 542 F.3d 31, 35 (2d.

Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A moving party

may satisfy its burden by demonstrating that the non-moving party, “after adequate time for

discovery,” has “fail[ed] to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which that party will bear the burden of proof at trial.”

Celotex Corp., 477 U.S. at 322; see also Selevan v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d

Cir. 2013).

       If the movant satisfies its burden, the nonmoving party must “set forth specific facts

showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (internal quotation

marks and citation omitted). That is, it must “do more than simply show that there is some

metaphysical doubt as to material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986). The Court must resolve all ambiguities and draw all inferences in favor of

the party against whom summary judgment is sought. Gallo v. Prudential Residential Servs., 22

F.3d 1219, 1223 (2d Cir. 1994).




                                                  5
          Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 6 of 15




III. DISCUSSION

          In its motion for summary judgment, Foster Wheeler first argues that maritime law

applies to Plaintiff’s claims. The Supreme Court recently provided guidance on maritime torts in

Air & Liquid Sys. Corp. v. DeVries, 139 S. Ct. 986 (2019). Foster Wheeler argues that applying

DeVries, it cannot be held liable for a failure to warn of the dangers of asbestos-containing

products added to its boilers and that the Court must dismiss all claims against it. The Court

agrees.

          A. Maritime law is the proper choice of law for Plaintiff’s claims.

          “The general maritime law has recognized the tort of negligence for more than a

century.” DeVries, 139 S. Ct. at 993. To determine whether an alleged tort arises under

maritime law, the Court looks to the two-part test articulated by the Supreme Court in Jerome B.

Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995).

          The “location test” first considers whether “the tort occurred on navigable water or

whether the injury suffered on land was caused by a vessel on navigable water.” Grubart, 513

U.S. at 534. If the location test is satisfied, the Court then considers the “connection test.” The

court must “assess the general features of the type of incident involved to determine whether the

incident has a potentially disruptive impact on maritime commerce,” and “determine whether the

general character of the activity giving rise to the incident shows a substantial relationship to

traditional maritime activity.” Id. (cleaned up).

          The Constellation, where Grimes was allegedly exposed to asbestos while in proximity to

Foster Wheeler boilers, was within “navigable waters” for purposes of the “location test.” Even

if the vessel was drydocked during his work, it was in “navigable waters.” See Vasquez v. GMD

Shipyard Corp., 582 F.3d 293, 299 (2d Cir. 2009). And, although work on the uncompleted USS



                                                    6
         Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 7 of 15




Constellation was deemed outside of admiralty jurisdiction by another court in this district, Pace

v. Air & Liquid Sys. Corp., 171 F. Supp. 3d 254, 264 (S.D.N.Y. 2016), it is undisputed that it was

complete by the time Grimes joined the Brooklyn Navy Yard. See Dkt. No. 170-8 at 83:12-13;

see also Dkt. No. 182-17, Woodruff Affidavit, at 4. The location test is therefore met.

        The Court also finds the “connection test” met. The “general features of the type of

incident involved” here is that a naval worker was injured during repair and/or maintenance to a

completed vessel. See Grubart, 513 U.S. at 534. Such injury has a disruptive impact on

maritime commerce. Tandon v. Captain's Cove Marina of Bridgeport, Inc., 752 F.3d 239, 250

(2d Cir. 2014). Second, the activity that gave rise to injury has a “substantial relationship to

traditional maritime activity.” Grubart, 513 U.S. at 534. Again, Grimes’ alleged exposure to

asbestos occurred within the boiler rooms on the USS Constellation while workers were making

repairs. This satisfies the connection test.

        Plaintiff’s arguments to the contrary are unavailing. Plaintiff generally asserts that

because the asbestos exposure “occurred in a coppersmith shop, on non-operative warships in the

BNY drydocks, and throughout the shipyard itself,” the activity is not sufficiently connected to

maritime commerce. Dkt. No. 181 at 14–15 & n. 8 (relying on Mortimer v. A.O. Smith Corp.,

No. 2:13-04169-ER, 2014 WL 7652990, at *187 n.1 (E.D. Pa. Dec. 18, 2014)). But the inquiry

here is not Grimes’s alleged asbestos exposure generally, but where he was exposed to asbestos

in connection with Foster Wheeler boilers. See Mortimer, 2014 WL 7652990, at *187 n.1. The

undisputed record establishes the asbestos exposure to Foster Wheeler boilers occurred aboard

warships, not the land-based shop. See Dkt. No. 182-17 at 7. 1



1
  The parties agree that Grimes worked on the USS Constellation and that Foster Wheeler supplied the boilers for
this vessel. However, the parties disagree as to whether Grimes also worked on the USS Roan. The Court addresses
this dispute below.

                                                       7
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 8 of 15




       In sum, the Court finds that maritime law applies to Plaintiff’s claims against Foster

Wheeler.

       B. Foster Wheeler is entitled to summary judgment.

       Plaintiff’s Amended Complaint asserts liability against Foster Wheeler for failing to warn

about the dangers of asbestos. See generally Dkt. No. 56. Foster Wheeler argues it is entitled to

summary judgment because it had no duty to warn under Air & Liquid Sys. Corp. v. DeVries,

Dkt. No. 169 at 12. The Court agrees. Before turning to the merits of Foster Wheeler’s motion,

however, the Court first determines what evidence is permissibly considered.

               1. The Schroppe and Johnson affidavits

       Foster Wheeler relies on two affidavits from Tom Schroppe and Richard Johnson, which

explain the mechanics of the Foster Wheeler boilers aboard the USS Constellation. See Dkt.

Nos. 170-33 (Schroppe Affidavit), 170-34 (Johnson Affidavit). Plaintiff urges the Court to reject

the affidavits as untimely expert affidavits because neither Schroppe nor Johnson were disclosed

as experts nor submitted an expert report. Dkt. No. 185 at 23–24. However, “it is ‘axiomatic

that a corporate representative may testify and submit affidavits based on knowledge gained

from a review of corporate books and records’ . . . or other documents [the representative]

reviewed in his official capacity as corporate representative.” Pace, 171 F. Supp. 3d at 272

(quoting Harrison–Hoge Indus., Inc. v. Panther Martin S.R.L., No. 05 Civ. 2851 (JFB) (ETB),

2008 WL 905892, at *28 (E.D.N.Y. Mar. 31, 2008)). Schroppe and Johnson were included in

Foster Wheeler’s Rule 26 disclosures, work as consultants for Foster Wheeler, and reviewed the

pertinent documents in that capacity. See Dkt. No. 190-2; Dkt. No. 170-33 at 1; Dkt. No. 170-34

at 1. Thus, this Court finds them competent to testify under Rule 56.




                                                8
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 9 of 15




               2. The USS Roan

       For the first time on summary judgment, Plaintiff asserts that Grimes worked on the USS

Roan and that there were Foster Wheeler boilers aboard the vessel. See Dkt. No. 181 at 6.

Defendant objects to this evidence because Plaintiff failed to identify the vessel during fact

discovery, and in any event, it is overly speculative to conclude that Grimes worked aboard the

USS Roan. Dkt. No. 191 at 7 & n.5.

       Although the vessel was belatedly identified in Captain Woodruff’s report, see Dkt. No.

182-17 at 7, the Court will not consider evidence regarding the USS Roan. Even assuming that

Plaintiff has adduced sufficient evidence for a jury to find that Grimes worked on the USS Roan,

Plaintiff proffers inadmissible evidence to establish that there were Foster Wheeler boilers

aboard. In particular, Plaintiff relies on a judicial opinion. Dkt. No. 181 at 6, 22 n.16 (relying on

Osterhout v. Crane Co., No. 5:14-cv-208 (MAP/DEP), 2016 WL 10950439 (N.D.N.Y. Mar. 21,

2016)). But a judicial opinion is not evidence and is hearsay. See E.D. ex rel V.D. v. Tuffarelli,

692 F. Supp. 2d 347, 363 & n.7 (S.D.N.Y. 2010). And “[o]nly admissible evidence need be

considered by the trial court in ruling on a motion for summary judgment.” Raskin v. Wyatt Co.,

125 F.3d 55, 66 (2d Cir. 1997). Because Plaintiff cannot rely on the judicial opinion, she has

failed to proffer sufficient evidence to create a genuine issue of material fact as to the USS Roan.

See Celotex Corp., 477 U.S. at 322–23.

       Plaintiff asserts that Captain Woodruff has been unable to review the equipment list

because the National Archives have been “closed for Covid-19” and presumes that Captain

Woodruff may later supplement his opinion “once the National archives reopen as the Covid-19

pandemic allows.” Dkt. No 181 at 6, 22 n.16. But she has not submitted a request to reopen

discovery or detailed any efforts to retrieve the necessary documents from the National Archives



                                                 9
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 10 of 15




or elsewhere. She appears to rely on the fact that the Archives were closed in June 2020 when

Captain Woodruff authored his report but does not provide any information as to the Archives’

accessibility over the past fourteen months or currently. Moreover, “courts will not admit

supplemental expert evidence following the close of discovery when it expounds a wholly new

and complex approach designed to fill a significant and logical gap in the first report, as doing so

would eviscerate the purpose of the expert disclosure rules.” Advanced Analytics, Inc. v.

Citigroup Glob. Mkts, Inc., 301 F.R.D. 31, 36 (S.D.N.Y. 2014) (cleaned up).

        Accordingly, the Court will not consider evidence regarding Grimes’ potential work and

exposure to Foster Wheeler boilers aboard the USS Roan.

                3. Foster Wheeler is entitled to summary judgment under Air & Liquid Sys.
                Corp. v. DeVries.

        With the scope of permissible evidence resolved, the Court now turns to the merits of

Foster Wheeler’s motion. As noted above, Plaintiff’s Amended Complaint asserts liability

against Foster Wheeler for failing to warn about the dangers of asbestos. See generally Dkt. No.

56. A manufacturer may be held liable for failing to warn about the hazards of third-party

asbestos-containing products used with its equipment under maritime law. See DeVries, 139 S.

Ct. at 991. To determine when a manufacturer has a duty to warn in the maritime tort context,

the Supreme Court has delineated a three-part test. A product manufacturer has a duty to warn

when:

        (i)     its product requires incorporation of a part,
        (ii)    the manufacturer knows or has reason to know that the integrated product is likely
                to be dangerous for its intended uses, and
        (iii)   the manufacturer has no reason to believe that the product’s users will realize that
                danger.




                                                 10
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 11 of 15




Id. For the foregoing reasons, the Court finds that there is no genuine dispute as to the fact that

Foster Wheeler boilers aboard the USS Constellation did not require incorporation of asbestos-

containing insulation and thus Foster Wheeler did not have a duty to warn.

           a. There is not a genuine dispute as to whether Foster Wheeler boilers aboard
              the USS Constellation required the incorporation of asbestos.

       The Supreme Court provided further guidance in DeVries for determining when a

“product in effect requires the part in order for the integrated product to function as intended.”

Such is the case when: “(i) a manufacturer directs that the part be incorporated, (ii) a

manufacturer itself makes the product with a part that the manufacturer knows will require

replacement with a similar part; or (iii) a product would be useless without the part.” DeVries,

139 S. Ct. at 995–96 (cleaned up). The Court addresses each in turn.

       First, there is no genuine dispute that Foster Wheeler did not direct the Navy to

incorporate asbestos insulation with the boilers aboard the USS Constellation. Plaintiff misstates

the law when she claims that “Foster Wheeler must show that its failure to warn resulted from a

discretionary decision by the Navy.” Dkt. No. 181 at 21. The inquiry here is not whether Foster

Wheeler could warn of dangers but rather whether it had a duty to warn. See DeVries, 139 S. Ct.

993–94. Even resolving all ambiguities in favor of Plaintiff, there is not a genuine dispute of

material fact that Foster Wheeler built the boilers in accordance with military specifications. See

Dkt. No. 181 at 21–22. Plaintiff provides no evidence that Foster Wheeler directed the use of

asbestos (even assuming that the asbestos was indeed used on the USS Constellation) and thus

fails to “make a showing sufficient to establish the existence of an element essential” to her case.

See Celotex Corp., 477 U.S. at 322–23.

       In her attempt to defeat summary judgment, Plaintiff points to the fact that the Navy

allowed manufacturers to include warning and caution labels. See Dkt. No. 184 ¶ R.99. But this

                                                 11
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 12 of 15




provides no information on whether Foster Wheeler directed the use of asbestos. She also

submits a Foster Wheeler Corporate Policy Letter in February of 1983 that “establish[ed] certain

guidelines relating to the installation of asbestos products and the incorporation of asbestos-

containing products in Foster Wheeler Equipment.” Dkt. No. 183 ¶ 83 (citing Dkt. No. 182-20).

Plaintiff argues that this demonstrates that Foster Wheeler “was directly involved in the design of

their products and their policies regarding the specification of asbestos materials in its products.”

Id. But as Defendant correctly notes, the letter states that Foster Wheeler would attempt to

change any customer request to use asbestos before accepting a bid. Dkt. No. 182-20.

Ultimately, even in 1983, the product was manufactured according to the customer’s

specification. Thus, this letter is insufficient to establish a genuine issue of material fact that

Foster Wheeler directed the Navy to use asbestos-containing insulation.

        Finally, Plaintiff states that “the Navy relied upon equipment suppliers/manufacturers to

identify hazards associated with their products” Dkt. No. 182-14, Captain Lowell Report, at 8.

Even assuming that Plaintiff may continue to rely on Captain Lowell’s report, this statement

does not establish a genuine dispute of material fact. Even if the Navy relied upon

manufacturers to “identify hazards,” the inquiry again is whether Foster Wheeler required

incorporation of asbestos. Plaintiff offers no evidence as to this essential inquiry.

        Second, Plaintiff has not proffered admissible evidence that Foster Wheeler supplied

asbestos-containing insulation when it provided the boilers to the USS Constellation. Indeed,

there is no evidence that Foster Wheeler provided any insulation to the USS Constellation.

Plaintiff argues that the “Repair Parts List” of the “FW Technical Manual for the ‘D’ type boilers

present on the USS Constellation” contains “innumerable quantities of asbestos gaskets, packing

and rope (twisted asbestos wicking).” Dkt. No. 183 ¶ 84. But the manual also states that



                                                  12
        Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 13 of 15




“replacement material [are] to be in accordance with military specification.” Dkt. No. 170-31 at

12. Thus, Plaintiff’s objection does not raise a genuine issue of material fact.

       Third, Plaintiff has not offered any admissible evidence that establishes Foster Wheeler

boilers would have been “useless without the [asbestos] part.” See DeVries, 139 S. Ct. at 995.

Plaintiff only relies on Captain Lowell’s report to contend that “asbestos-containing insulation

used on, within and around Foster Wheeler boilers was a necessary component of boilers.” Dkt.

No. 181 at 23 (quoting Dkt. No. 182-14 at 15). But Captain Lowell’s report cites to no

admissible evidence on this purported fact and simply states that Captain Lowell would testify as

to this. As Captain Lowell is no longer an expert in this case and Plaintiff presents no other

evidence (other than her misplaced reliance on the USS Roan), she fails to offer sufficient

evidence to create a genuine issue of material fact. See Celotex Corp., 477 U.S. at 322–23.

Thus, Plaintiff has failed to make a sufficient showing to establish that Foster Wheeler boilers

“require[d] incorporation” of asbestos, an essential element of establishing a duty to warn. Id.;

see also DeVries, 139 S. Ct. at 995.

       Because the Court finds there is no genuine dispute as to the first prong, it need not

address the remaining two prongs of DeVries. Even if it did address those prongs, however, it

would find that they are not met because Plaintiff fails to make a sufficient showing on an

essential element of her case. See Celotex Corp., 477 U.S. at 322–23. For the second prong of

DeVries (“the manufacturer knows or has reason to know that the integrated product is likely to

be dangerous for its intended uses,” 139 S. Ct. at 995), Plaintiff argues that maintenance and

repair was an “intended use” of the boilers and thus Grimes’ alleged exposure during this work is

“within the scope of the test.” Dkt. No. 181 at 16–17. But even assuming this, Plaintiff offers no

evidence showing that Foster Wheeler knew or had reason to know at the time that the work was



                                                 13
         Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 14 of 15




unsafe. See DeVries, 139 S. Ct. at 995–96. She simply contends that Grimes’ work was unsafe.

See Dkt. No. 181 at 17 n.10. This does not establish that Foster Wheeler knew or should have

known the danger at the time.

         As to prong three of DeVries (“the manufacturer has no reason to believe that the

product’s users will realize that danger,” 139 S. Ct. at 995), Plaintiff argues that the Navy did not

implement safety precautions to mitigate the dangers of asbestos exposure. Dkt. No. 181 at 18–

19. Accordingly, Foster Wheeler should have known that the BNY workers would be unaware

of the dangers. Dkt. No. 181 at 19. Plaintiff again puts the cart before the horse and assumes

simply because Foster Wheeler could have issued warning labels, it had a duty to. She provides

no evidence that Foster Wheeler had reason to believe that the Navy or BNY workers would not

realize the danger of working with asbestos. See DeVries, 139 S. Ct. at 996. 2

         In sum, Plaintiff has failed to make “a showing sufficient to establish the existence of an

element essential” to her case—that Foster Wheeler had a duty to warn under maritime law. See

Celotex Corp., 477 U.S. at 322–23; DeVries, 139 S. Ct. at 991–92. The Court accordingly

GRANTS Foster Wheeler’s motion for summary judgment as to all claims because there is no

theory of liability under which it could be held liable for the incorporation of third-party

asbestos-containing products with its boilers. 3




2
  Plaintiff’s cursory mention of Foster Wheeler’s “on-the-scene engineers” does not change this conclusion. She
provides no explanation for this assertion and her citation only supports Grimes’ lack of a mask or respirator. See
Dkt. No. 181 at 19 (citing Dkt. No. 182-1 at 132:13-20; 199:4-9; 223:4-6; 333:19-334:14).
3
  Because the Court grants Foster Wheeler’s motion for summary judgment on this basis, it need not address
Defendant’s two additional arguments: that Plaintiff cannot establish that allegedly working in proximity with Foster
Wheeler boilers was a proximate cause of his alleged injuries, and that this court “must dismiss” Plaintiff’s wrongful
death cause of action because mesothelioma was not the cause of Grimes’s death.

                                                         14
       Case 1:17-cv-08361-AJN Document 193 Filed 09/16/21 Page 15 of 15




IV. CONCLUSION

       For the reasons stated above, the Court GRANTS the motion for summary judgment in

favor of Defendant Foster Wheeler. Because the Court need not resolve the pending Daubert

motions to reach this conclusion, those motions are administratively denied.

       This resolves Dkt. Nos. 149, 152, 155, 164, 167.

       SO ORDERED.



 Dated: September 16, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               15
